Citation Nr: 0701299	
Decision Date: 01/17/07    Archive Date: 01/25/07

DOCKET NO.  05-00 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, 
Rhode Island


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for posttraumatic 
disorder (PTSD). 

4.  What evaluation is warranted for right lower extremity 
radiculopathy secondary to post operative (PO) residuals of a 
back injury with spondylolisthesis, from October 3, 2003?

 5.  What evaluation is warranted for left lower extremity 
radiculopathy secondary to PO residuals of a back injury with 
spondylolisthesis, from July 14, 2004?

6.  What evaluation is warranted for residual low back post 
operative scars secondary to PO residuals of a back injury 
with spondylolisthesis, from October 20, 2004?

7.  Entitlement to an effective date prior to April 11, 1996, 
for the grant of entitlement to service connection for a 
schizoaffective disorder. 

8.  Entitlement to an effective date prior to October 20, 
2004, for the grant of entitlement to special monthly 
compensation. 

9.  Entitlement to a total disability evaluation based on 
individual unemployability. 


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active military service from February 1986 to 
October 1987.

This case came to the Board of Veterans' Appeals (Board) from 
rating decisions by the Department of Veterans Affairs (VA) 
Regional Office in Providence, Rhode Island (RO).

In a February 2006 letter the representative states that the 
veteran in February 2005 disagreed with the January 2005 
rating decision which granted a 100 percent rating for a 
schizoaffective disorder from March 19, 2003.  A review of 
the claims file, however, does not reveal any such February 
2005 notice of disagreement.  Hence, absent evidence of a 
timely notice of disagreement to the assigned effective date 
for a total schedular evaluation for a schizoaffective 
disorder, the only issues perfected for adjudication by the 
Board are shown on the title page.  If there are other issues 
which the veteran wishes to appeal these are referred back to 
the RO for development.   

The appeal is REMANDED, in part, to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


FINDINGS OF FACT

1.  The evidence of record does not show current disability 
due to tinnitus.

2.  The evidence of record does not show a current skin 
disability save the previously service connected low back 
scars.

3.  The evidence of record does not show current disability 
due to service related PTSD.

4. Since October 3, 2003, right lower extremity radiculopathy 
has been manifested by not more than mild incomplete 
paralysis of the sciatic nerve.

5. Since July 14, 2004, left lower extremity radiculopathy 
has been manifested by not more than mild incomplete 
paralysis of the sciatic nerve.

6.  Since October 20, 2004, PO low back scars have not been 
objectively manifested by more than tenderness.  

7.  Service connection for an acquired psychiatric disorder 
was denied in an August 1992 rating decision which was not 
appealed.

8.  A claim to reopen the issue of entitlement to service 
connection for a psychiatric disability was not received 
prior to May 30, 1996.
 
9. The veteran did not meet the statutory requirements for 
special monthly compensation prior to October 20, 2004.  


CONCLUSIONS OF LAW

1.  Tinnitus was neither incurred in nor aggravated by 
military service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303 (2006).

2.  A skin disorder was neither incurred in nor aggravated by 
military service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303.

3.  PTSD was not incurred or aggravated during the veteran's 
military service. 38 U.S.C.A. §§ 1131, 5103, 5103A, 5107; 38 
C.F.R. §§ 3.159, 3.303, 3.304(f).

4. Since October 3, 2003, the criteria for an evaluation in 
excess of 10 percent for right lower extremity radiculopathy 
secondary to PO residuals of a back injury with 
spondylolisthesis have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326(a), 4.124a, Diagnostic Codes 8520, 8620, 8720 (2006).

5. Since July 14, 2004, the criteria for an evaluation in 
excess of 10 percent for left lower extremity radiculopathy 
secondary to PO residuals of a back injury with 
spondylolisthesis have not been met. 38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 3.326(a), 
4.124a, Diagnostic Codes 8520, 8620, 8720.

6. Since October 20, 2004, the criteria for an evaluation in 
excess of 10 percent for PO lower back scars have not been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 3.326, 4.1, 4.2, 4.31, 4.118, 
Diagnostic Codes 7801, 7802, 7803, 7804, 7805 (2006).

7.  The criteria for an effective date prior to April 11, 
1996, for service connection for a schizoaffective disorder 
are not met.  38 U.S.C.A. § 5110(a) (West 2005); 38 C.F.R. § 
3.400(a) (2006). 

8.  The criteria for an effective date prior to October 20, 
2004, for entitlement to special monthly compensation are not 
met.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under 38 U.S.C.A. § 5102 VA first has a duty to provide an 
appropriate claim form, instructions for completing it, and 
notice of information necessary to complete the claim if it 
is incomplete.  Second, under 38 U.S.C.A. § 5103(a), VA has a 
duty to notify the claimant of the information and evidence 
needed to substantiate and complete a claim, i.e., evidence 
of veteran status; existence of a current disability; 
evidence of a nexus between service and the disability; the 
degree of disability, and the effective date of any 
disability benefits.  The veteran must also be notified to 
submit all evidence in his possession, what specific evidence 
he is to provide, and what evidence VA will attempt to 
obtain.  VA thirdly has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
includes obtaining all relevant evidence adequately 
identified in the record, and in some cases, affording VA 
examinations.  38 U.S.C.A. § 5103A. 

In this case, there is no issue as to providing an 
appropriate application form or completeness of the 
application.  Written notice provided in December 2003 and 
October 2004 correspondence, amongst other documents 
considered by the Board, generally fulfills the provisions of 
38 U.S.C.A. § 5103(a), save for a failure to provide notice 
addressing the type of evidence necessary to establish 
disability ratings and effective dates for the disabilities 
on appeal.  The claims were readjudicated in December 2004 
and February 2006 statements of the case, and a July 2005 
supplemental statement of the case.  The failure to provide 
notice of the type of evidence necessary to establish a 
disability rating and an effective date for the service 
connection claims on appeal, and the effective dates for the 
increased rating claims on appeal was harmless because the 
preponderance of the evidence is against these claims.  
Hence, any questions regarding what ratings or effective 
dates would be assigned are moot.

The Board acknowledges that under 38 U.S.C.A. § 5103(a), 
notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
claims for VA benefits.  In this case, any error was cured by 
providing notice and readjudicating the claims.  The veteran 
has been afforded a meaningful opportunity to participate in 
the adjudication of his claims, to include the opportunity to 
present pertinent evidence.  Thus any error in the timing was 
harmless, the appellant was not prejudiced, and the Board may 
proceed to decide this appeal.  Simply put, there is no 
evidence that any VA error in notifying the appellant that 
reasonably affects the fairness of this adjudication.  ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

VA has secured all available pertinent evidence and conducted 
all appropriate development.  There is no pertinent evidence 
which is not currently part of the claims file.  Hence, VA 
has fulfilled its duty to assist the appellant. 

I. Service connection

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in active military service.  38 
U.S.C.A. § 1131; 38 C.F.R. § 3.303.  That an injury occurred 
in service alone is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
showing of a chronic disability during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. § 
3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).

A grant service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in- 
service stressor. 38 C.F.R. § 3.304(f). If it is determined 
that a veteran did not engage in combat with the enemy, or 
the claimed stressor is not related to combat, the veteran's 
lay testimony alone will not be enough to establish the 
occurrence of the alleged stressor. In such cases, the record 
must contain service records or other corroborative evidence 
which substantiates or verifies the veteran's testimony or 
statements as to the occurrence of the claimed stressors.  
Zarycki v. Brown, 6 Vet.App. 91, 98 (1993).

a.  Tinnitus and a skin disorder

The veteran has claimed entitlement to service connection for 
tinnitus and a skin disorder. 

A review of the service and post service medical records 
reveals no complaints, findings or diagnoses pertaining to 
tinnitus or a skin disorder. 

The record shows that the veteran failed to reply to the RO's 
December 2003 letter which requested that he provide VA with 
the names and locations of healthcare providers that had 
treated him for tinnitus and a skin disorder.

"The duty to assist is not always a one-way street.  If a 
veteran wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190. 192 (1991).  Accordingly, given 
the veteran's failure to participate in the prosecution of 
his own claims by submitting the requested evidence to 
support his claims for service connection for tinnitus and a 
skin disorder, the Board has no other choice but to go 
forward with his appeal based on the existing record which 
does not include a diagnosis of either tinnitus or a skin 
disorder.

Thus, because none of the medical evidence of record includes 
a diagnosis of either tinnitus or a skin disorder, the weight 
of the evidence is against the claims for service connection, 
and the appeals must be denied.  38 U.S.C.A. §§ 1131, 5107; 
38 C.F.R. § 3.303.

b. PTSD

The veteran has claimed service connection for PTSD as a 
result of his being a "prisoner of war" in Nicaragua in 
January 1987.  

The veteran's personnel records show that he was a supply 
clerk with the 82nd Airborne and was stationed at Ft. Bragg, 
North Carolina.  He did not perform any foreign service.  

Service medical records show that the veteran injured his 
back in April 1987 when he fell from a rapelling tower.  
Subsequently he began to exhibit psychotic behavior.  He was 
separated from service in October 1987 due to a "personality 
disorder," and he is currently rated 100 percent disabled 
due to a schizoaffective disorder. 

Extensive VA and private treatment and hospitalization 
reports reveal a very long history of mental disorders.  
However, there is no indication that he has ever been 
diagnosed with PTSD due to a verified in-service stressor.  

Analysis

As the service records do not show the veteran engaged in 
combat, his assertions pertaining to inservice stressors are 
not sufficient to establish that they occurred; rather, his 
stressors must be established by official service records or 
other credible supporting evidence. 38 C.F.R. § 3.304(f).

Service medical records are negative for any treatment or 
diagnosis of PTSD. Moreover, there are no post-service 
medical records showing that the veteran has ever been 
diagnosed with PTSD due to a verified in-service stressor.

In the absence of documented contrary medical opinion, 
further development to confirm alleged stressors is not 
warranted.

The only evidence that the veteran currently suffers from 
PTSD is the theory presented by the appellant himself.  It 
is, however, the province of trained health care 
professionals to enter conclusions which require medical 
opinions, such as the diagnosis of a disability, and an 
opinion as to the relationship between that disability and 
service.  Thus, as the veteran is a lay person without 
medical training or expertise, his contentions in this regard 
are not competent evidence of a diagnosis of PTSD.  Espiritu 
v. Derwinski, 2 Vet.App. 492, 494-95 (1992). Therefore, in 
the absence of competent evidence of a diagnosis of PTSD, 
service connection for PTSD is not warranted.

As the preponderance of the evidence is against the claims, 
the benefit of the doubt doctrine is not applicable, and the 
claims for service connection must be denied. 38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet.App. 49 (1990). 

II.  Increased initial ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where there is a 
question as to which of two evaluations shall be applied, the 
higher evaluations will be assigned if the disability more 
closely approximates the criteria required for that rating. 
Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2006). Each service-connected disability is rated on the 
basis of specific criteria identified by Diagnostic Codes.  
38 C.F.R. § 4.27 (2006).

Although regulations require that a disability be viewed in 
relation to its recorded history, 38 C.F.R. §§ 4.1, 4.2, when 
assigning the disability rating, it is the present level of 
disability which is of primary concern. Francisco v. Brown, 7 
Vet. App. 55 (1994).

The history of the disability is even more important where, 
as here, the veteran disagrees with the initial evaluations 
assigned following the grant of service connection. In such a 
case, separate ratings can be assigned for separate periods 
of time, based on the levels of disability manifested during 
each separate period of time, from the effective date of 
service connection. See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).

a.  Right lower extremity radiculopathy from October 3, 2003; 
and left lower extremity radiculopathy from July 14, 2004.

The veteran is rated as 40 percent disabled due to his 
residuals of a back injury with spondylolisthesis.  The RO 
has evaluated objective evidence of associated objective 
neurological abnormalities under separate diagnostic codes. 
In this case, the veteran's bilateral lower extremity 
radiculopathy is evaluated under 38 C.F.R. § 4.124a, 
Diagnostic Code 8720 for each leg.

Neuritis, cranial or peripheral, characterized by loss of 
reflexes, muscle atrophy, sensory disturbances, and constant 
pain, at times excruciating, is to be rated on the scale 
provided for injury of the nerve involved, with a maximum 
equal to severe, incomplete paralysis. 38 C.F.R. § 4.123.  
The maximum rating which may be assigned for neuritis not 
characterized by organic changes as noted above will be that 
for moderate, or with sciatic nerve involvement, for 
moderately severe, incomplete paralysis. Id.

Neuralgia, cranial or peripheral, characterized usually by a 
dull and intermittent pain, of typical distribution so as to 
identify the nerve, is to be rated on the same scale, with a 
maximum equal to moderate, incomplete paralysis. 38 C.F.R. § 
4.124a.

In rating diseases of the peripheral nerves, the term 
"incomplete paralysis" indicates a degree of lost or impaired 
function substantially less than the type picture for 
complete paralysis given with each nerve, whether due to 
varied level of the nerve lesion or to partial regeneration.  
When the involvement is wholly sensory, the rating should be 
for the mild, or at most, the moderate degree. Id.

The ratings for peripheral nerves are for unilateral 
involvement; when bilateral, they are combined with 
application of the bilateral factor. Id. The use of 
terminology such as "mild," "moderate" and "severe" by VA 
examiners and others, although an element of evidence to be 
considered by the Board, is not dispositive of an issue. 38 
C.F.R. §§ 4.2, 4.6 (2006).

Diagnostic Code 8520 provides the rating criteria for 
paralysis of the sciatic nerve, and therefore, neuritis and 
neuralgia of that nerve. 38 U.S.C.A. § 4.124a, DC 8520. 
Complete paralysis of the sciatic nerve, which is rated as 80 
percent disabling, contemplates foot dangling and dropping, 
no active movement possible of muscles below the knee, and 
flexion of the knee weakened or (very rarely) lost. Id.

Disability ratings of 10 percent, 20 percent and 40 percent 
are assignable for incomplete paralysis which is mild, 
moderate or moderately severe in degree, respectively. Id. A 
60 percent rating is warranted for severe incomplete 
paralysis with marked muscular atrophy. Id. Further, DC 8620 
refers to neuritis of the sciatic nerve and DC Code 8720 
refers to neuralgia of the sciatic nerve.

Records have not confirmed objective evidence of nerve 
impairment related to a low back disability such that a 
greater than 10 percent rating is warranted for associated 
neurological abnormalities in each lower extremity.  In this 
regard, although the veteran has reported on-going pain with 
radiation his legs, the evidence does not show moderate 
incomplete paralysis of the sciatic nerve, a defining 
criteria of a 20 percent rating for peripheral neuropathy.

A July 2004 VA Medical Center report noted a complaint of 
lower back pain radiating to the left leg.  The examiner 
noted that it was very difficult to get an objective pain 
assessment from the veteran given his known history of 
polysubstance abuse and drug seeking behavior.  A neurology 
consult was scheduled.

At the neurological consultation the examiner noted the 
veteran reported that initially when he injured his back in 
1987 he had radiating pain to both legs.  The pain now only 
radiated to the left leg.  Muscle strength and straight leg 
raising were normal.  Deep tendon reflexes were lost in both 
lower extremities and sensation was diminished.  A 
neurosurgical consult was scheduled but the veteran failed to 
report.  

At an October 2004 VA examination, the veteran reported 
reinjuring his back at work in June 2004 while lifting.  He 
stated that his back had caused bladder incontinence several 
times in the last few months.  He reportedly was unable to 
work due to sharp radiating pain down both legs.  His legs 
reportedly had given out and he had fallen to his knees.  A 
physical examination noted that the veteran ambulated with 
protective but normal gait.  The lower spine and hips were in 
alignment without swelling, spasm, or tenderness.  The 
musculature appeared within normal limits.  He was able to 
heel toe and tandem walk without effort.  The veteran 
reported that he was unable to squat or duck walk because he 
was afraid that he would injure himself.  Testing for Romberg 
was negative.  Straight leg raising was to 90 degrees.  There 
was decreased muscle strength bilaterally with complaints of 
pain throughout.  The veteran showed full sensation to the 
lower extremities; however, he reported sensory changes 
during examination.  

An October 2004 examination by Mark A. Palumbo, M.D., noted 
5/5 lower extremity muscle strength, and a slight reduction 
in lower extremity sensitivity.  Reflexes at the knees were 
absent, but the Achilles reflex was 2+ bilaterally. Straight 
leg raising was positive for complaints of pain.  No 
pertinent findings pertaining to the low back scars were 
noted.  

A 10 percent rating was assigned as of July 14, 2004 for left 
lower extremity radiculopathy.  The effective date assigned 
was the date this condition was first diagnosed in the July 
2004 VAMC clinical notes.  At a neurological consultation 
that month left leg muscle strength and straight leg raising 
were normal.  Deep tendon reflexes were lost in both lower 
extremities and sensation was diminished.  A full 
neurosurgical consult was scheduled but the veteran failed to 
report.  

A 10 percent rating was assigned as of October 20, 2004 for 
right lower extremity radiculopathy.  The effective date 
assigned was based on the date of the October 2004 VA 
examination where right lower extremity radiculopathy was 
diagnosed.

The most recent neurological manifestations of the veteran's 
intervertebral disc syndrome have included findings of 
diminished sensation.  Muscle strength was normal as were 
reflexes, save for Dr. Palumbo's report of absent knee 
reflexes.  No examination has found atrophy, and the VA 
examiner found no additional limitation by pain, fatigue, 
weakness, and lack of endurance on repetitive movement.  
While the veteran reported pain, the preponderance of the 
competent evidence is against finding additional neurological 
dysfunction.

Applying this evidence to the diagnostic criteria for 
neurological involvement previously outlined above (DC 8720), 
such symptoms are compatible with a "mild" rating.  In 
essence, the veteran's neurological manifestation is pain.  
Beyond his subjective complaint, the evidence shows a normal 
motor examination, normal reflexes, and no other organic 
neurological changes such as muscular atrophy or trophic 
changes.

As such, the Board finds that the neurological manifestations 
of lower extremity neuropathy due to intervertebral disc 
syndrome are wholly sensory. Under 38 C.F.R. § 4.124a, when 
neurological involvement is wholly sensory, the rating should 
be for the mild, or at the most, the moderate degree for each 
lower extremity.  Given the clinical picture in this case, 
however, the Board finds that the veteran's disability 
picture more nearly approximates the criteria for a 10 
percent evaluation under Diagnostic Code 8720 for each lower 
extremity.  A higher evaluation is not warranted as the 
veteran's disability is not reflective of moderate incomplete 
paralysis of the sciatic nerve in either leg.

The Board has also considered other diagnostic codes that 
provide for assignment of higher evaluations for lower 
extremity radiculopathy.  After review, however, the Board 
finds that no other diagnostic code provides for higher 
initial ratings.

The evidence since October 2002 (right lower extremity) and 
July 2004 (left lower extremity) reveals no period of time 
during which the veteran's disability was more than 10 
percent disabling. Thus, "staged ratings" are inapplicable to 
these claims.

b. Post operative low back scars

At an October 2004 VA examination the examiner noted three 
surgical scars on the back.  These were a six centimeter, 
"railroad" scar was over the middle portion; and on each 
side, at a more sideways angle, were two four centimeter 
scars.  These were reportedly painful to the touch.  

By a July 2005 rating decision, service connection for post 
operative low back scars was granted and a 10 percent 
evaluation effective October 20, 2004 was assigned.  The 
effective date assigned was the date this condition was first 
diagnosed and noted to be objectively painful on clinical 
examination.

The criteria for rating skin diseases is under 38 C.F.R. § 
4.118, including scars. 38 C.F.R. § 4.118, Diagnostic Codes 
7800 to 7805 (2006).  A 10 percent rating is applicable under 
Diagnostic Code 7802 for a scar other than on the head, face, 
or neck, that is superficial and does not cause limited 
motion, or if the area of the scar is 144 square inches or 
greater. Diagnostic Code 7803 provides a 10 percent rating 
for scars that are superficial and unstable. 

A 10 percent rating is also applicable under Diagnostic Code 
7804 for scars that are superficial, painful on examination. 
An unstable scar is one where, for any reason, there is 
frequent loss of covering of skin over the scar. A 
superficial scar is one not associated with underlying soft 
tissue damage. Other scars are to be rated based on 
limitation of function of the part affected under Diagnostic 
Code 7805. 38 C.F.R. § 4.118 (2006).

The medical evidence reveals low back surgical scars which 
are painful upon examination.  The medical evidence does not 
indicate that the scars themselves, separate and apart from 
the underlying musculoskeletal lumbar pathology, result in 
any limitation of lumbar function.  In addition, the combined 
area affected by the is less than 144 square inches.  
Therefore, the criteria for a rating in excess of 10 percent 
are not met.  Thus, the preponderance of the evidence is 
against the claim of entitlement to a rating in excess of 10 
percent for post operative low back scars.



III. The Earlier Effective Date Claims

a. Entitlement to an earlier effective date prior to April 
11, 1996, for the grant of service connection for a 
schizoaffective disorder.

Applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an award based on an original claim, a claim reopened 
after final adjudication, or a claim for increase shall be 
fixed in accordance with the facts found, but shall not be 
earlier than the date of receipt of an application therefore.  
38 U.S.C.A. § 5110(a); see 38 C.F.R. § 3.400.  

In this case, service connection for a psychiatric disorder 
was denied in an August 1992 rating decision because the 
veteran failed to report for a VA examination.  The veteran 
was notified in writing of that rating decision, but he did 
not appeal.  Hence, that decision is final.  38 U.S.C.A. 
§ 7105 (West 2002).  

On May 30, 1996, the veteran presented a claim to reopen the 
issue of entitlement to service connection for a psychiatric 
disorder.  As such, without addressing the appropriateness of 
the currently assigned April 11, 1996 effective date, the 
Board finds no evidentiary basis to assign an earlier 
effective date for the grant of service connection for a 
schizoaffective disorder.  38 C.F.R. § 3.400.  Thus, 
entitlement to an earlier effective date for the grant of 
service connection for a schizoaffective disorder is denied.

b. Entitlement to an effective date prior to October 20, 
2004, for the grant of special monthly compensation based on 
being housebound.

Special monthly compensation (SMC) may be paid if a veteran 
has a single service-connected disability rated 100 percent 
and either (1) has additional service-connected disability or 
disabilities ratable at 60 percent, separate and distinct 
from the 100 percent service-connected disability and 
involving different anatomical segments or bodily systems; or 
(2) is permanently housebound by reason of service-connected 
disabilities.  Permanently housebound means the veteran is 
substantially confined, as a direct result of service- 
connected disabilities, to his dwelling or the immediate 
premises (or, if institutionalized, to the ward or clinical 
areas), and it is reasonably certain that the disabilities 
and resultant confinement will continue throughout his 
lifetime. 38 U.S.C.A. § 1114(s) (West 2002); 38 C.F.R. § 
3.350(i) (2006).

The veteran's service-connected disabilities include a 
schizoaffective disorder rated 100 percent disabling; a back 
disorder rated 40 percent disabling; right and left lower 
extremity radiculopathy rated 10 percent disabling for each 
leg; post operative low back scars, rated 10 percent 
disabling; and iliac crest graft residuals rated 
noncompensable.  There is no competent evidence that these 
disorders at any time confined the appellant to his dwelling 
place.  

The veteran was granted special monthly as of October 20, 
2004, the date additional service connection was established 
for low back scars, and the date an independent combined 60 
percent rating was established for the appellant's service 
connected low extremity radiculopathy, scars, and iliac graft 
residuals.  Given the fact that entitlement to an independent 
combined 60 percent rating was not in effect prior to October 
20, 2004, an award of entitlement to special monthly 
compensation is precluded. 


ORDER

Entitlement to service connection for tinnitus, a skin 
disorder, and for PTSD is denied.

A schedular rating in excess of 10 percent for right lower 
extremity radiculopathy from October 3, 2003 to the present 
is denied.

A schedular rating in excess of 10 percent for left lower 
extremity radiculopathy from July 14, 2004 to the present is 
denied.

A schedular rating in excess of 10 percent for post operative 
low back scars from October 20, 2004 to the present, is 
denied.

An earlier effective date for the grant of service connection 
for a schizoaffective disorder is denied.

An earlier effective date for the grant of special monthly 
compensation is denied.


REMAND

The record reveals that the veteran has over time submitted 
several claims of entitlement to a total disability 
evaluation based on individual unemployability due to service 
connected disorders.  In this regard, however, entitlement to 
individual unemployability benefits was denied in an August 
1992 rating decision.  That decision was not appealed and it 
is final.  38 U.S.C.A. § 7105.

Thereafter, the veteran presented a private medical record on 
October 24, 1996, which refers to the appellant being unable 
to work due to a service connected disorder.  A formal claim 
of entitlement to a total disability evaluation based on 
individual unemployability due to service connected disorders 
was filed on October 31, 2002. Given the dates of these 
claims, the appellant's report of receiving Social Security 
disability benefits since 1991, and the fact that Social 
Security records potentially could establish an effective 
date of entitlement to unemployability benefits prior to the 
assigned effective date for a total schedular rating for the 
service connected schizoaffective disorder, it follows that 
the Social Security records must be secured.  38 U.S.C.A. 
§ 5103A.

Therefore, this case  is REMANDED for the following action.  

1.  The RO should attempt to obtain from 
the Social Security Administration any 
medical records used in awarding the 
appellant Social Security disability 
benefits.  If any pertinent records are 
not available, or if the search for 
records yields negative results, that 
fact should clearly be documented in the 
claims file, and the veteran notified in 
writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claims folder.  

2.  After undertaking any other 
development deemed appropriate, the RO 
should readjudicate the issue on appeal.  
If the benefits are not granted, the 
veteran should be furnished with a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board for 
future review.

3.  If while in remand status, additional 
evidence or information received triggers 
a need for further development or 
assistance under the Veterans Claims 
Assistance Act of 2000 (VCAA), such as 
providing updated notice of what evidence 
has been received and not received by VA 
as well as who has the duty to request 
evidence, then such development must be 
undertaken.  Dingess; 38 U.S.C.A. 
§§ 5100, 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2006).  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the veteran until he is 
notified by the RO.  



The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


